— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
*1325Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to petitioner’s inmate account. As such, petitioner has been afforded all the relief to which he is entitled, and the petition must be dismissed as moot (see Matter of Hinton v Rock, 108 AD3d 981, 982 [2013]).
Lahtinen, J.E, Stein, Rose and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.